09-3938-cv
The People of the State of New York v. Parenteau



                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

R ULINGS BY SUM M ARY ORD ER DO NO T HAVE PRECEDENTIAL EFFECT . C ITATIO N TO A SU M M ARY O RD ER FILED O N O R AFTER
J AN U ARY 1, 2007, IS PERM ITTED AN D IS GO VERN ED BY F ED ERAL R U LE O F A PPELLATE P RO CED U RE 32.1 AN D THIS C OU RT ’S
L O CAL R U LE 32.1.1. W H EN C ITIN G A SU M M ARY O RD ER IN A D O CU M ENT FILED W ITH TH IS C OU RT , A PARTY M U ST CITE
EITHER TH E F ED ERAL A PPEN D IX O R AN ELECTRO N IC D ATABASE ( W ITH TH E N O TATIO N “ SU M M ARY O RD ER ”). A PARTY
CITIN G A SU M M ARY O RD ER M U ST SERVE A CO PY O F IT ON AN Y PARTY N O T REPRESENTED B Y CO U N SEL .


       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 24th day
of June, two thousand and ten.

PRESENT:
                   GUIDO CALABRESI,
                   ROSEMARY S. POOLER,
                   DENNY CHIN,
                             Circuit Judges.
_______________________________________________

The People of the State of New York, Town of Lloyd Court,

                                       Plaintiff-Appellee,

                   v.                                                                   No. 09-3938-cv


Ed Parenteau,

                                       Defendant-Appellant.

______________________________________________

For Appellant:                                                      ED (GEORGE) PARENTEAU, pro
                                                                    se, Kearny, New Jersey.

For Appellee:                                                       Attorney General’s Office, State of
                                                                    New York, New York, New York.
       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the decision of the district court is AFFIRMED.

       Defendant-Appellant Ed Parenteau, pro se, appeals from the judgment of the United

States District Court for the Northern District of New York (Suddaby, J.), denying Appellant’s

second motion for reconsideration from the dismissal of his notice of removal. We assume the

parties’ familiarity with the facts and procedural history.

       Appellant’s notice of appeal references only the district court’s September 2009 order

denying Appellant’s second motion for reconsideration. It does not mention the district court’s

August 2009 order denying his first motion for reconsideration or the July 2009 order dismissing

the notice of removal. Although pro se notices of appeal should be liberally construed, Simmons

v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995), the failure to identify an order in a notice of appeal

deprives this Court of jurisdiction to review that order. New Phone Co. v. City of New York, 498

F.3d 127, 131 (2d Cir. 2007) (per curiam) (“Our jurisdiction . . . depends on whether the intent to

appeal from [a] decision is clear on the face of, or can be inferred from, the notice[] of appeal.”).

Therefore, we lack jurisdiction to review the earlier orders.

        We review an appeal from the denial of a motion for reconsideration for an abuse of

discretion. Marrero Pichardo v. Ashcroft, 374 F.3d 46, 55 (2d Cir. 2004). A motion for

reconsideration is “generally not favored and is properly granted only upon a showing of

exceptional circumstances.” Id. (internal quotations omitted). “[R]econsideration will generally

be denied unless the moving party can point to controlling decisions or data that the court

overlooked-matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). Thus, a

motion to reconsider should not be granted where the moving party is solely attempting to

relitigate an issue that already has been decided. Id.

                                                  2
       Appellant did not point to any change in law that would have altered the district court’s

findings, but, rather, reiterated his earlier arguments that the state court action was improperly

converted into a criminal action when it was, in fact, a civil action. Moreover, although

Appellant claimed that the district court did not address his amended notice of removal or his

motion to rescind the district court’s order dismissing his notice of removal, the district court

specifically considered both documents. The district court correctly determined that Appellant

had not established any basis for removal. The court also considered Appellant’s motion to

rescind, construed it as a motion for reconsideration, and denied the motion.

       We have reviewed Appellant’s remaining arguments and find them to be without merit.

For the reasons stated above, the judgment of the district court is AFFIRMED.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  3